DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/11/2022 has been entered.  
	The objections to the drawings is hereby withdrawn.
	The objections to claims 1, 5, 6, 7, 9, and 12 are hereby withdrawn.
	The claim objections of claims 1-14 are hereby withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, and those depending therefrom including claim 18, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, the claimed “the first mode” lacks antecedent basis.  For the purpose of examination, this will be considered “a first mode.”  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mase (US-2016/0236323).  
	Regarding claim 23 (New), Mase (US-2016/0236323) discloses a wet dry blast system comprising:
a source of pressurized air for providing a pressurized air flow (source of “Compressed Gas”) (Fig. 1) (“the blasting apparatus 1 for ejecting a stream of compressed gas supplied from a compressed gas supply source (not shown)”) [Mase; paragraph 0035];
a source of pressurized water for providing a pressurized water flow (“a liquid introduction path 88 provided in the blast nozzle 8, having one end communicable with a liquid supply source (not shown)”) [Mase; paragraph 0036];
an abrasive media source (abrasive tank 3) to provide an abrasive media flow;
an abrasive release conduit (the conduit connecting tank 3 and nozzle 8) for receiving the abrasive media flow (“an abrasive introduction chamber 85 communicated with an abrasive supply source between the rear nozzle 83 and the nozzle”) [Mase; paragraph 0038];
an abrasive release orifice (considered to be the bottom of abrasive tank 3 that joins the hose) (Fig. 1) configured for directing the abrasive media flow along a lower portion of the abrasive release conduit (Figure 1 shows a tank 3 connected to a conduit, the conduit considered to be the “abrasive release conduit” shown in Figure 3A below.  While this is not explicitly described in Mase, one of ordinary skill in the art would have found it obvious, based on Figures 1 and 3A of Mase, that there is a tube, or conduit, between the tank 3 and the nozzle shown in Figure 3A to supply abrasives from the tank 3 to the blast nozzle 8);
a water injection conduit (88a) downstream of the abrasive release conduit (Fig. 3A, and in fluid communication therewith, the water injection conduit (88a) configured to receive the pressurized water flow to form a media mix therein (water from the liquid introduction path 88 and the abrasive from the “abrasive release conduit” which delivers the abrasive to the abrasive introduction chamber 85) (Fig. 3A);
a blast hose (the portion form the chamber 85 acts as a hose, which is to say a tube for conveying fluids) configured to convey the media mix received from the water injection conduit (88a) (the water and abrasive media mix is formed in the chamber 85); and
a blast nozzle (nozzle tip 82) coupled with the blast hose, and configured to release and deliver the media mix from the blast hose to a work surface (Figs. 1 and 3A).

    PNG
    media_image1.png
    445
    587
    media_image1.png
    Greyscale

	Regarding claim 24 (New), Mase discloses the wet dry blast system of claim 23, the system further comprising:
a water inlet chamber (valve 7) which is positioned outside of the water injection conduit and in communication therewith (Fig. 3A); and
a water release nozzle in the water inlet chamber, whereby the water release nozzle is spaced from and does not come in direct contact with an interior of the water injection conduit (88a).

    PNG
    media_image2.png
    425
    656
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 15 and 22, and those depending therefrom including claims 2-3, 5, 9, 10, 11, 16, and 19-21, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claims 15 and 22, which incorporate the previously indicated allowable subject matter of claim 4 which includes: 
“a differential pressure gauge positioned between and in fluid communication with at least a portion of each of the pressurized water flow and the pressurized air flow in order to monitor the water pressure relative to the air pressure, and to provide an indication of a rate of the pressurized water flow” in claim 1; and 
“a differential pressure gage positioned between and in fluid communication with at least a portion of each of the pressurized water flow and the pressurized air flow in order to monitor the water pressure relative to the air pressure to provide an indication of a rate of the pressurized water flow” in claim 22. 

Claims 17 and 18, as depending from allowable claim 15, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Arguments regarding previously presented and currently amended claims are considered moot as these claims are now indicated as allowable.  
Any arguments regarding the new claims are considered moot since the new claims necessitate a new ground of rejection not previously presented.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-5857900, US-5407379, US-4768709, US-4765540, and US-2376616 are considered pertinent to claim 23.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723                                                                                                                                                                                            3